Citation Nr: 0505887	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  96-31 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for a back disorder.  
In a June 1996 rating decision the RO denied service 
connection for a nervous condition, and in a May 2000 rating 
decision the RO denied service connection for a left shoulder 
disorder and hearing loss.  The veteran perfected appeals of 
the September 1995, June 1996, and May 2000 decisions.

In the September 1995 rating decision the RO also denied 
entitlement to service connection for asthma.  In his May 
1996 notice of disagreement the veteran stated that he was 
appealing the decision because he believed that his back 
injury was service connected, but that he was "not sure 
about the asthma."  In the memorandum accompanying that 
statement the veteran's representative stated that he was 
appealing only the denial of service connection for the back 
disorder.  The veteran's statement may have been unclear as 
to whether he was appealing the denial of service connection 
for asthma, but that ambiguity was resolved by the 
representative's assertion that he was appealing only the 
denial of service connection for the back disorder.  Although 
he asserted in a December 1999 statement that he had appealed 
both disabilities, the Board finds that his May 1996 notice 
of disagreement did not encompass the issue of service 
connection for asthma.  See Mason v. Brown, 8 Vet. App. 44 
(1995) (the Board must determine whether a written 
communication constitutes a notice of disagreement).  The 
Board further finds that, given the Board's determination 
that new and material evidence has been received to reopen 
the claim, that finding is not prejudicial to the veteran.

The veteran again claimed entitlement to service connection 
for asthma, and in a September 2002 rating decision the RO 
determined that new and material evidence had not been 
received to reopen that claim.  The veteran also perfected an 
appeal of the September 2002 decision.

The issue of entitlement to service connection for hearing 
loss is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran's back disorder is not related to an in-
service disease or injury.

3.  The preponderance of the probative evidence indicates 
that the veteran's psychiatric disorder is not related to an 
in-service disease or injury.

4.  The preponderance of the probative evidence indicates 
that the veteran's left shoulder disorder is not related to 
an in-service disease or injury.

5.  The RO denied entitlement to service connection for 
asthma in September 1995.  The veteran was notified of that 
decision and did not appeal.

6.  The evidence received subsequent to the September 1995 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether asthma had its onset 
during service, and it must be considered in order to fairly 
decide the merits of the veteran's claim.

7.  The preponderance of the probative evidence indicates 
that the veteran's asthma is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, nor may degenerative joint disease 
(arthritis) of the lumbosacral spine be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 105(a), 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2004).

3.  A left shoulder disorder was not incurred in or 
aggravated by active service, nor may degenerative joint 
disease (arthritis) of the left shoulder be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  The September 1995 rating decision in which the RO denied 
entitlement to service connection for asthma is final, new 
and material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1995); 38 C.F.R. § 3.156 
(1997).

5.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his currently diagnosed back and 
shoulder disorders resulted from a fall that he experienced 
in service.  He claims to have been under a lot of stress 
while in service, which caused his current psychiatric 
problems.  In addition, he contends that his currently 
diagnosed asthma is related to allergy symptoms that he had 
in service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.


In this case the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claims were 
adjudicated.  In Pelegrini the Court noted that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  The Court 
found, however, that in such cases the claimant would still 
be entitled to a section 5103(a) notice and assistance in 
developing his claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in March 2001, January 
2002, and May 2004 by informing him of the provisions of the 
VCAA and the specific evidence required to substantiate his 
claims for service connection.  The RO also informed him of 
the information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  

Prior to adjudication of the claim for service connection for 
a left shoulder disorder and hearing loss, the RO informed 
the veteran of the specific evidence needed to substantiate 
those claims in July 1999.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Although this notice 
was provided to the veteran in the context of establishing a 
well-grounded claim for service connection, which concept was 
eliminated by the VCAA, the notice is, nonetheless, 
sufficient to inform him of the evidence needed to 
substantiate his claim.  The notice is sufficient because the 
evidence needed to establish a well-grounded claim is the 
same as the evidence needed to substantiate a claim for 
service connection.  See Wells v. Principi, 326 F.3d 1381, 
1383-84 (Fed. Cir. 2003).  

The RO also provided the veteran copies of the appealed 
rating decisions, statements of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims, and the requirement 
to submit medical evidence that established service 
connection.  In these documents the RO also informed him of 
the cumulative evidence previously provided to VA or obtained 
by VA on his behalf, and any evidence he identified that the 
RO was unable to obtain.  The Board finds that in all of 
these documents the RO informed the veteran of the evidence 
needed to substantiate his claims, the evidence he was 
responsible for submitting, and the evidence VA would obtain.  
Quartuccio, 16 Vet. App. at 187.

Although the March 2001, January 2002, and May 2004 notices 
were sent following the September 1995 and May 2000 
decisions, the veteran has had almost four years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  The veteran responded to 
those notices by stating that he had no additional evidence 
to submit.  Following the issuance of the notices the RO re-
adjudicated the substantive merits of the veteran's claims in 
May 2004 supplemental statements of the case and the June 
2004 statement of the case pertaining to asthma.  In re-
adjudicating the claims for service connection the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  For these 
reasons the Board finds that any error in the timing or 
content of the notices sent to the veteran is not prejudicial 
to him, and that VA has fulfilled its obligation to inform 
him of the evidence needed to substantiate his claims.  
Pelegrini, 18 Vet. App. at 121.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  The 
RO also provided him VA medical examinations in January 1996, 
February 2001, and May 2004.  The RO also obtained medical 
opinions regarding the claimed nexus between the left 
shoulder disorders and asthma and his military service.

Although the RO provided the veteran medical examinations to 
assist him in obtaining evidence in support of his claims, 
the RO did not provide him a VA psychiatric examination.  In 
addition, the RO did not obtain a medical opinion regarding 
the claimed nexus between an in-service injury and the 
current low back disability.  The Court has held, however, 
that VA is not required to provide an examination or obtain a 
medical opinion if the record does not already contain 
evidence of an in-service event, injury, or disease.  That 
development is not required because "a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to a psychiatric 
disorder.  The service medical records are also negative for 
any injury to the low back.  Furthermore, his extensive VA 
treatment records fully document the nature and onset of his 
psychiatric impairment and his low back disability.  For 
these reasons the Board finds that a psychiatric examination 
and a medical opinion regarding his low back disability are 
not required in this case because no reasonable possibility 
exists that such assistance would aid him in substantiating 
the claim.  Duenas, 18 Vet. App. at 517.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  They have not alluded to the existence of any other 
evidence that is relevant to the claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Where a veteran served for 90 days in active service, and 
arthritis (degenerative joint disease) develops to a degree 
of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.
Analysis
Back Disorder

The VA treatment records indicate that the veteran currently 
has degenerative joint disease of the lumbosacral spine, 
which was diagnosed in April 1995.  His claim is, therefore, 
supported by a current medical diagnosis of disability.  The 
evidence does not indicate, however, that he incurred any 
injury to the lumbosacral spine while in service, or that the 
currently diagnosed back disorder is related to service.  
Hickson, 12 Vet. App. at 253.

As an initial matter the Board notes that the degenerative 
joint disease (arthritis) did not become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  Consideration of the presumptions 
applicable to chronic diseases does not, therefore, support a 
grant of service connection.  See 38 C.F.R. § 3.307(a)(3), 
3.309(a) (2004).

The veteran's service medical records disclose that he was 
involved in a motor vehicle accident in October 1966, but the 
only injury resulting from that accident was a corneal 
laceration and a contusion on the left shoulder.  In April 
1968 he complained of pain with movement of the back from the 
cervical through the thoracic region; he did not register any 
complaints pertaining to the low back.  A treatment note 
dated the following day indicates that he had fallen on his 
neck and back, and that he was sore in the neck and 
shoulders.  The medical care provider referenced an X-ray 
study as being negative.  Later in April 1968 the veteran 
reported experiencing pain in the chest that could be related 
to the previous fall on his upper thoracic spine.  An X-ray 
study in May 1968 revealed a possible fracture through the 
body of the sternum, but no other abnormalities.  The service 
medical records, including his October 1969 separation 
examination, make no reference to any complaints or clinical 
findings pertaining to the low back.

The veteran submitted the reports of medical examinations 
related to his employment dated from 1982 to 1985.  Those 
records indicate that in August 1985 he reported falling off 
a scaffold and hurting his back.

The VA treatment records show that the veteran began 
receiving treatment at the VA medical center (MC) in October 
1987.  He has received ongoing treatment since then, 
including approximately 40 hospitalizations for 
detoxification and rehabilitation for alcohol and heroin 
abuse.  He underwent physical examinations on each admission 
to the VAMC, and received general medical care while 
hospitalized.  When providing his medical history he denied 
having incurred any injuries, other than to the left wrist, 
and he denied having any medical problems.  The records do 
not disclose any complaints of back pain or any clinical 
signs of a back disability prior to July 1994.  

When hospitalized for polysubstance abuse in July 1994 he 
reported having chronic back pain, which was treated with 
ibuprofen.  The medical records do not document any 
examination of the back, or any diagnosis of a low back 
disability.  In October 1994 he again complained of back pain 
following an accident many years before.  He did not describe 
the nature of the accident.  He continued to complain of back 
pain in April 1995, and an X-ray study at that time showed 
arthritis in the lower lumbar region.

The RO provided the veteran a VA medical examination in 
January 1996.  He then reported having injured his low back 
as the result of a fall in 1968, and receiving treatment for 
low back pain.  He denied having received any treatment since 
1980.  The physical examination and an X-ray study of the 
lumbosacral spine were both interpreted as normal, and the 
examiner provided an assessment of "history of lumbar strain 
due to fall in 1968 and mild low back pain."  

The examiner's assessment of a "history of lumbar strain due 
to a fall in 1968" is not probative of a nexus to service 
because it was based on the veteran's reported history, in 
that the contemporaneous records do not document a low back 
injury or lumbar strain.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ("Evidence that is simply information 
recorded by a medical examiner, unenhanced by any medical 
comment by that examiner, does not constitute competent 
medical evidence."); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical history, and not his 
documented history, is not probative of etiology).  For these 
reasons the Board finds that the assessment resulting from 
the January 1996 examination is not probative of a nexus 
between the currently diagnosed back disorder and any 
incident of service.

When evaluated in the Physical Medicine and Rehabilitation 
Service in January 2000, the veteran reported that the onset 
of his back pain had occurred in 1995, without injury.  

During a September 1997 hearing the veteran testified that he 
injured his back in 1968, but that he never received 
treatment for a back injury.  He stated that he was X-rayed 
after the fall occurred and that the doctors told him that 
they would re-contact him, but that he was transferred to 
another base and no one ever contacted him about the results 
of the X-ray.  He denied taking any pain medication for his 
back while in service, but stated that his drinking 
increased.  He denied receiving any treatment for back pain 
following his separation from service until 1995, but stated 
that he drank a lot do deal with the back pain.  He claimed 
to have had back pain since the in-service fall.

The veteran claims to have experienced back pain since he 
fell in service, but that assertion is contradicted by his 
service and post-service medical records.  He did not report 
having back pain when examined for separation from service in 
October 1969.  In August 1985 he reported that his back pain 
resulted from an on-the-job injury.  He expressly denied 
having any medical problems when hospitalized numerous times 
at the VAMC from 1987 to 1994.  His extensive VA treatment 
records make no reference to any back complaints prior to 
July 1994, although he received ongoing treatment for other 
medical and psychiatric impairments.  Because the veteran's 
current assertions are contradicted by the contemporaneous 
records, the Board finds that those assertions are not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The veteran has also asserted that his currently diagnosed 
degenerative joint disease of the lumbosacral spine is 
related to an in-service injury to the back.  As a lay 
person, however, he is not competent to provide evidence of 
the etiology of a medical disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  For that reason his statements 
are not probative of a nexus between the currently diagnosed 
low back disability and any incident of service.

In summary, the medical evidence shows that the veteran 
currently has degenerative joint disease of the lumbosacral 
spine.  The probative evidence does not indicate, however, 
that the low back disability is related to any incident of 
service.  For these reasons the Board finds that the criteria 
for a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a low back disorder.  

Psychiatric Disorder

The post-service medical records show that the veteran 
suffered from alcohol and heroin dependence until his final 
inpatient detoxification and rehabilitation in October 1995.  
He claims that the stress of service caused him to abuse 
alcohol, which continued after he was separated from service.  
The evidence indicates, however, that he began drinking at 
the age of 15 or 16 years, which preceded his entrance into 
service.  Regardless, alcohol and drug abuse are, by statute, 
deemed to be willful misconduct and not subject to a grant of 
service connection.  38 U.S.C.A. § 105(a) (West 2002); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 38 C.F.R. 
§§ 3.1(n), 3.301 (2004).  

In addition to alcohol and heroin abuse, the medical records 
indicate that the veteran suffers from a personality 
disorder.  Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries that are 
subject to service connection.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995); 38 C.F.R. § 3.303(c) (2004).  Service 
connection for alcohol and drug abuse and the diagnosed 
personality disorders is, therefore, precluded as a matter of 
law.

In addition to alcohol and heroin dependence and the 
personality disorders, the VA treatment records disclose that 
the veteran has been treated for dysthymia or depression 
since 1995.  His claim for service connection for a nervous 
condition is, therefore, supported by a current diagnosis of 
disability that is subject to service connection.  The 
evidence does not indicate, however, that the dysthymia or 
depression are related to service.  Hickson, 12 Vet. 
App. at 253.

The veteran's service medical records are silent for any 
complaints or clinical findings related to a psychiatric 
impairment.  The VA treatment records document treatment for 
substance abuse beginning in 1987, and he was treated for an 
acute episode of dysthymia in April 1988 that was attributed 
to his pending divorce.  He began receiving ongoing treatment 
for dysthymia or depression beginning in August 1995.  A 
November 1995 treatment record indicates that his psychiatric 
problems were related to childhood traumas, not any incident 
of service.

The veteran's assertion that his psychiatric problems 
resulted from stress that he experienced in service is not 
probative because he is not competent to provide evidence of 
the etiology of a psychiatric disorder.  Grottveit, 5 Vet. 
App. at 93.  None of the probative evidence indicates that 
the dysthymia or depression are related to service.  The 
Board finds, therefore, that the criteria for a grant of 
service connection are not met, and that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.

Left Shoulder Disorder

The medical evidence indicates that the veteran has 
degenerative joint disease in the left shoulder.  In 
addition, the evidence indicates that he incurred an injury 
to the left shoulder as a result of the fall in April 1968, 
and a contusion to the anterior left shoulder in a motor 
vehicle accident in October 1966.  His claim is, therefore, 
supported by a current medical diagnosis of disability and 
evidence of an in-service injury.  The probative evidence 
shows, however, that the currently diagnosed degenerative 
joint disease in the left shoulder is not related to the in-
service injury.  Hickson, 12 Vet. App. at 253.

The Board notes that the degenerative joint disease 
(arthritis) did not become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  Consideration of the presumptions applicable to 
chronic diseases does not, therefore, support a grant of 
service connection.  See 38 C.F.R. § 3.307(a)(3), 3.309(a) 
(2004).

Other than the isolated treatment received at the time of the 
motor vehicle accident in October 1966 and the fall in April 
1968, the service medical records are negative for any 
complaints or clinical findings pertaining to the left 
shoulder.  An X-ray study at the time of the fall revealed no 
abnormalities.  The veteran did not complain of shoulder pain 
when examined on separation from service in October 1969, and 
examination of the upper extremities was normal.

The first documentation following his separation from service 
of any problem with the left shoulder occurred in March 1996.  
He then complained of shoulder pain of a few weeks in 
duration, and denied any prior injury to the shoulder.  An X-
ray study in April 1996 revealed the degenerative joint 
disease.  His extensive VA and private treatment records 
dated prior to March 1996 do not show any complaints 
pertaining to the shoulder; he repeatedly denied having any 
medical problems or prior injuries, other than the left wrist 
fracture; and multiple examinations did not reveal any 
problems with the left shoulder.  During the evaluation in 
the Physical Medicine and Rehabilitation Service in January 
2000, he stated that his shoulder pain began in 1995.

The RO provided the veteran a VA medical examination in 
February 2001, and asked the examiner to provide an opinion 
regarding the claimed nexus between the degenerative joint 
disease in the left shoulder and the in-service injuries.  
During the examination the veteran reported that he started 
having pain in the left shoulder in 1995.  Examination 
revealed limited motion in the shoulder, and an X-ray study 
disclosed a healed Hill-Sachs deformity of the left humeral 
head due to old trauma and a large bony spur in the inferior 
aspect of the shoulder joint.  The examination resulted in a 
diagnosis of left shoulder trauma, chronic bursitis and mild 
post-traumatic arthritis of the left shoulder.  The examiner 
reviewed the claims file and noted the absence of any 
evidence of a left shoulder disability from 1966-1968 to 
March 1996, and provided the opinion that the current left 
shoulder disability was not likely to be related to the in-
service injury.

The only evidence of record indicating that the currently 
diagnosed left shoulder disability is related to service 
consists of the veteran's own statements.  As a lay person, 
however, he is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  Because the probative evidence indicates that the 
current degenerative joint disease in the left shoulder is 
not related to an in-service injury, the Board finds that the 
criteria for a grant of service connection are not met.  For 
that reason the preponderance of the evidence is against the 
claim of entitlement to service connection for a left 
shoulder disorder.

Asthma

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1997).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

The veteran's service medical records indicate that he was 
treated for pneumonitis or bronchopneumonia in September 
1968, and allergic rhinitis intermittently from April to 
October 1969.  He initially claimed entitlement to service 
connection for asthma in January 1995.  VA treatment records 
indicate that in December 1994 he reported a history of 
asthma, and while hospitalized from December 1994 to April 
1995 he was found to have minimal chronic obstructive 
pulmonary disease.  The RO denied service connection for 
asthma in September 1995 because the evidence did not show a 
nexus between the history of asthma and any incident of 
service.  The veteran was notified of the September 1995 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1995).

The evidence received subsequent to the September 1995 
decision includes a November 2002 medical report from a VA 
physician in which the physician indicated that the asthma 
was related to service.  This evidence is new, in that the 
evidence of record in September 1995 did not show a nexus to 
service.  The evidence is also material because it bears 
directly and substantially on the issue on appeal, that being 
whether the veteran's asthma is related to an in-service 
disease or injury.  The Board finds, therefore, that evidence 
that is both new and material has been received, and the 
claim of entitlement to service connection for asthma is 
reopened.

After a finding that new and material evidence has been 
received, the Board may proceed with a decision on the merits 
only if such action is not prejudicial to the veteran.  
Bernard v Brown, 4 Vet. App. 384, 392 (1993).  Prejudice will 
not be shown if the claimant has been given adequate notice 
of the need to submit evidence or argument on the question 
being addressed and an opportunity to submit evidence and 
argument on that issue.  Curry v. Brown, 7 Vet. App. 59, 67 
(1994).  In the instant case the RO conducted a de novo 
adjudication of the veteran's claim in the June 2004 
supplemental statement of the case.  The RO has also provided 
him with the laws and regulations pertaining to service 
connection, and the veteran and his representative submitted 
arguments and evidence on that issue.  The Board finds, 
therefore, that it may consider the substantive merits of the 
claim for service connection without prejudice to the 
veteran.

The medical evidence shows that the veteran is receiving 
ongoing treatment for chronic asthma.  The service medical 
records indicate that he was treated for pneumonitis or 
bronchopneumonia in September 1968, and allergic rhinitis 
from April to October 1969.  His claim is, therefore, 
supported by a current medical diagnosis of disability and 
evidence of an in-service injury.  The evidence does not 
show, however, that the currently diagnosed asthma is related 
to the in-service symptoms.  Hickson, 12 Vet. App. at 253.

The private treatment records pertaining to the veteran's 
employment indicate that in August 1985 he reported receiving 
shots for allergies.  He did not report having any chronic 
pulmonary disorder, and physical examinations from 1982 to 
1985 and pulmonary function tests in August 1985 did not 
reveal evidence of a pulmonary disorder.  

As previously stated, the veteran began receiving treatment 
at the VAMC in October 1987.  He has received ongoing 
treatment since then, including approximately 40 
hospitalizations.  He underwent physical examinations on each 
admission to the VAMC, and received general medical care 
while hospitalized; none of those records document any 
complaints or clinical findings pertaining to a pulmonary 
disorder prior to October 1993.  When providing his medical 
history he denied having any medical problems.  

The first documentation of the veteran having asthma occurred 
in October 1993.  At that time he reported a history of 
allergies with rhinitis and occasional bronchospasm.  
Pulmonary function studies in October 1994 revealed evidence 
of asthma.  In October 1997 he reported a 25-year history of 
asthma.

During a January 1996 VA examination the veteran reported 
having had asthma since he was in service.  The examination 
resulted in a diagnosis of mild bronchial asthma, but the 
examiner did not provide an opinion regarding the etiology of 
the disorder.

In a May 2000 treatment record the veteran's physician 
described his pulmonary disorder as allergic bronchitis, and 
found that his asthma was due to allergies.  The veteran 
underwent allergy testing in August 2000, and was found to be 
allergic to multiple irritants.  He then began receiving 
desensitization shots.  When evaluated in the Pulmonary 
Clinic in August 2000 he reported having had the symptoms of 
asthma as a child, but he denied receiving any treatment 
prior to 1994.

In a March 2001 statement the veteran reported that he was 
having breathing problems in service, and that when he sought 
treatment he was diagnosed with allergies and asthma and was 
given Dimetapp as treatment.  He also stated that he had been 
treated for asthma at the VAMC since 1995.  The 
contemporaneous records show, however, that his breathing 
problems in service were diagnosed as pneumonitis or 
bronchopneumonia, not asthma, and that the Dimetapp was given 
for allergic rhinitis, not asthma.

In November 2002 the veteran presented a report from a VA 
physician regarding his asthma.  The physician completed a 
questionnaire provided by the veteran's representative for 
that purpose.  In completing the questionnaire the physician 
stated that he had been given the opportunity to review the 
veteran's treatment records, but he did not state that he had 
reviewed them.  He stated that the veteran suffered from 
allergic rhinitis and bronchial asthma.  In response to the 
question "[i]n your opinion, based on the attached evidence 
(service medical records), is the veteran's asthma related to 
service?", the physician checked the block for "yes."  
There was no evidence attached to the questionnaire, and the 
physician did not provide any further analysis or rationale 
for his response to the question.  Because there was no 
evidence attached to the questionnaire, it is not possible to 
determine whether the physician reviewed the relevant 
portions of the service medical records.  In addition, the 
absence of any rationale for the opinion significantly 
reduces its probative value.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998) (the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence).  Because the basis and 
rationale for the opinion cannot be determined, the Board 
finds that the November 2002 medical opinion is of low 
probative value.  

In May 2004 the RO provided the veteran an additional VA 
examination and asked the examiner to provide an opinion on 
whether the asthma was related to service.  The physician 
reviewed the veteran's VA treatment records, as well as the 
evidence in the claims file.  He referenced the evidence in 
the service medical records showing that the veteran was 
treated once for bronchopneumonia, which resolved, and twice 
for allergic rhinitis.  He also noted that the veteran had 
been given the diagnosis of asthma in 1994.  The examiner 
provided the opinion that the asthma was not related to the 
allergic rhinitis for which the veteran was treated in 
service, in that allergic rhinitis does not cause asthma.

In providing the opinion in May 2004 the VA physician cited 
the relevant service medical records, and provided the 
rationale for his determination that the asthma was not 
related to the allergic rhinitis treated during service.  He 
also determined that the bronchopneumonia had resolved and 
did not, therefore, constitute a chronic disability.  Because 
that opinion was based on review of the evidence in the 
claims file, including the service medical records, and the 
examiner gave an explanation for his finding, it is highly 
probative.  See Wensch, 15 Vet. App. at 368 (it is not error 
for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  

Although the veteran claims to have had asthma since he was 
in service, there is no medical evidence showing that he had 
asthma prior to October 1993, almost 24 years after he was 
separated from service.  His extensive medical records prior 
to October 1993 are not only void of any complaints or 
clinical findings related to asthma; they show that on 
numerous occasions he was found to not have any significant 
medical problems.  His assertion that the asthma is 
etiologically related to the allergic rhinitis that was 
treated in service is not probative because he is not 
competent to provide evidence of the etiology of a medical 
disorder.  Grottveit, 5 Vet. App. at 93.  

In summary, the medical evidence shows that the veteran has 
asthma.  The probative evidence indicates, however, that the 
asthma is not related to any disease or injury that occurred 
during service.  For that reason the Board finds that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for asthma.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

The claim of entitlement to service connection for a left 
shoulder disorder is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for asthma is reopened.

The claim of entitlement to service connection for asthma is 
denied.




REMAND

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

The veteran's service medical records show a puretone 
threshold of 30 decibels at 6000 Hertz in the left ear when 
he was examined on entering service in December 1965; all 
puretone thresholds were within normal limits in the right 
ear.  Examination on separation from service in October 1969 
revealed puretone decibel thresholds above normal in the 
right ear at 6000 Hertz, and in the left ear at 4000 and 6000 
Hertz.  The service medical records, therefore, reflect a 
decrease in hearing acuity in both ears during service.

The veteran claims to have a hearing loss disability that is 
related to service.  He has not, however, been provided a VA 
audiometric examination in order to determine whether he has 
a hearing loss disability as defined in 38 C.F.R. § 3.385, or 
whether any hearing loss is related to service.  For this 
reason the Board finds that remand of this issue is required.

Accordingly, this issue is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hearing loss 
since his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  

2.  When the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA audiometric examination in 
order to determine whether he currently 
has a hearing loss disability as defined 
in 38 C.F.R. § 3.385.  If that 
examination results in a diagnosis of a 
hearing loss disability, the examiner 
should provide an opinion on whether the 
currently diagnosed hearing loss is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the elevated puretone decibel 
thresholds documented during service.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue remaining 
on appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


